JUDGMENT ENTRY
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Plaintiff-appellant the state of Ohio appeals the trial court's dismissal of a carrying-a-concealed-weapon charge against defendant-appellee Dwight Wright. The state contends that, in light of the Supreme Court of Ohio's recent ruling in Klein v.Leis,1 we should reverse the dismissal and remand the case for further proceedings on the charge.
On April 18, 2002, the trial court ordered the dismissal of Wright's carrying-a-concealed-weapon in charge based upon this court's pronouncement in Klein v. Leis2 that R.C.2923.12, the statute defining the offence, is unconstitutional. The state filed a timely appeal. In September 2002, the Supreme Court of Ohio accepted jurisdiction over our ruling in Klein v.Leis. As a result, we deferred deciding the state's appeal in this case until such time as the supreme court announced its decision.
On September 24, 2003, the Supreme Court of Ohio determined that R.C. 2923.12 is constitutional as a valid exercise of the state's police power, and the court reversed our decision.3 In light of the supreme court's ruling on this issue, we conclude that an error prejudicial to the state occurred when the trial court dismissed the case based upon our pronouncement in Klein v. Leis, which has now been reversed. Accordingly, the judgment of the trial court is reversed, and this cause is remanded for further proceedings in accordance with this judgment entry.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Winkler, P.J., Doan and Sundermann, JJ.
1 99 Ohio St. 3d 537, 2003-Ohio-4779, 795 N.E.2d 633.
2 146 Ohio App. 3d 526, 2002-Ohio-1634, 767 N.E.2d 286.
3 See Klein v. Leis, 99 Ohio St. 3d 537, paragraph one of the syllabus.